UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1476


In re:     METAPHYZIC EL-ECTROMAGNETIC SUPREME-EL, f/k/a
Antonio Edward McLean, a/k/a Metaphyzic Electromagnetic
Supreme,

                Petitioner.



                 On Petition for Writ of Mandamus.
                      (7:16-cv-00060-JLK-RSB)


Submitted:   June 21, 2016                  Decided:   June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Metaphyzic El-ectromagnetic Supreme-El, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Metaphyzic El-ectromagnetic Supreme-El petitions for a writ

of mandamus seeking an order compelling the district court to

consider his 28 U.S.C. § 2241 (2012) petition under § 2241 and

not   as   a    successive    28   U.S.C.    § 2254    (2012)   petition.      We

conclude that Supreme-El is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.              Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).            Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     Mandamus may not be used as a substitute for appeal.                In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

      The relief sought by Supreme-El is not available by way of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                     We

dispense       with    oral   argument   because       the    facts   and   legal

contentions      are   adequately    presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                         2